Exhibit 10.1

LOGO [g56573ex101.jpg]

December 10, 2008

The Parent Company

1099 18th St., Suite 80202

Denver, CO 80202

Attention: Michael Wagner, Chief Executive Officer

Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 12, 2007 by and among The Parent Company, a Colorado corporation
(“Parent”), BabyUniverse, Inc., a Colorado corporation (“BabyUniverse”), eToys
Direct, Inc., a Colorado corporation (“eToys Direct”), PoshTots, Inc, a Colorado
corporation (“PoshTots”), Dreamtime Baby, Inc., a Colorado corporation
(“Dreamtime”), My Twinn, Inc., a Colorado corporation (“My Twinn”, and
collectively with Parent, BabyUniverse, eToys Direct, PoshTots and Dreamtime,
the “Borrowers”), the other Loan Parties from time to time party thereto, and
the Lenders from time to time party thereto and The CIT Group/Business Credit,
Inc., as Administrative Agent and Collateral Agent for the Lenders (the
“Administrative Agent”), as modified by that certain letter agreement dated as
of December 14, 2007, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of January 8, 2008, as amended by
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of February 1, 2008, as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of March 10, 2008, as amended by that certain
Fourth Amendment to Amended and Restated Credit Agreement dated as of July 10,
2008 and as amended by that certain Fifth Amendment to Amended and Restated
Credit Agreement dated as of October 31, 2008 (as so modified and amended, the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

Reference is also hereby made (i) to the letter dated December 1, 2008 from CIT
(as hereinafter defined) to Parent (the “December 1st Reservation of Rights
Letter”), (ii) to the letter agreement dated December 4, 2008 (the “December 4th
Letter Agreement”) between CIT and Parent and acknowledged by D. E. Shaw Laminar
Lending, Inc. (“Shaw”) and (iii) the letter agreement dated as of the date
hereof between CIT and Shaw (the “Shaw Letter Agreement”).

The Loan Parties, by their execution of this letter, do hereby acknowledge and
agree that as of the date of this letter (i) the Aggregate Revolving Exposure
exceeds the Borrowing Base such that an Overadvance exists, (ii) The CIT
Group/Business Credit, Inc., in its capacities as both Administrative Agent and
sole Lender under the Credit Agreement (in both such capacities, “CIT”) has
demanded that the Borrowers immediately repay the outstanding Overadvance,
(iii) the Borrowers are currently unable to repay the outstanding Overadvance,
(iv) as a result of the failure of the Borrowers to repay the outstanding
Overadvance, an Event of Default has occurred and is continuing (the “Existing
Event of Default”), and (v) CIT is presently entitled to exercise all of its
rights and remedies against the Loan Parties, including, without limitation, the
right to demand that the Loan Parties repay the outstanding Obligations in full,
the right to refuse to make additional Revolving Loans or extend further credit
to the Borrowers, and the right to take enforcement actions against the Loan
Parties and the Collateral. As of the date hereof, CIT has elected not to
exercise any such rights, but hereby expressly reserves the right to exercise
any and all such rights at any time in the future for any reason whatsoever,
subject to the term and conditions hereof.



--------------------------------------------------------------------------------

The Parent Company

December 10, 2008

Page 2

 

Notwithstanding that an outstanding Overadvance exists, the Existing Event of
Default has occurred and is continuing, and CIT has no further obligation
whatsoever to make additional Revolving Loans or extend further credit to the
Loan Parties, the Loan Parties have requested that CIT (x) forbear during the
Forbearance Period (as hereinafter defined) from exercising its default-related
rights or remedies against the Loan Parties or the Collateral as a result of the
occurrence and continuance of the Existing Event of Default, (y) continue to
make Revolving Loans to the Borrowers during the Forbearance Period and
(z) permit the Overadvance to remain outstanding during the Forbearance Period.

In consideration of and reliance on the acknowledgments, representations,
warranties and agreements of the Loan Parties contained herein and the
acknowledgements and agreements of Shaw contained in the Shaw Letter Agreement,
CIT hereby agrees solely during the Forbearance Period to forbear from
exercising its default-related remedies under the Loan Documents to the extent
the availability of any such remedies arises exclusively from the Existing Event
of Default, provided that the Loan Parties and Shaw shall comply at all times
during the Forbearance Period with all of the provisions, limitations,
restrictions and prohibitions set forth herein or in the Shaw Letter Agreement
or that would otherwise be effective or applicable under any of the Loan
Documents (whether or not during the occurrence and continuance of any Default
or Event of Default), except that during the Forbearance Period Overadvances
shall be permitted to remain outstanding in accordance with clause (i) of the
immediately succeeding paragraph of this letter. Upon the occurrence of a
Forbearance Termination Event (as hereinafter defined), the agreement of CIT to
forbear with respect to the exercise of its default-related remedies under the
Loan Documents shall immediately terminate without the requirement of any
demand, presentment, protest or notice of any kind, all of which the Loan
Parties hereby expressly waive. The Loan Parties hereby agree that CIT may at
any time thereafter proceed to exercise any and all of its rights and remedies
under any or all of the Loan Documents and/or applicable law, including without
limitation, any and all of its rights and remedies under or in respect of the
Guaranty. As used herein, the term “Forbearance Period” means the period
commencing on the date hereof and ending on the earliest to occur (any such
occurrence being a “Forbearance Termination Event”) of (i) December 12, 2008,
(ii) the occurrence of any Default or Event of Default other than the Existing
Event of Default, (iii) the failure of any Loan Party or Shaw to comply with any
of its obligations under this letter or under the Shaw Letter Agreement or the
inaccuracy in any material respect of any representation, warranty or
acknowledgment made by any Loan Party in this letter or by Shaw in the Shaw
Letter Agreement or (iv) the taking of any action by or on behalf of Shaw to
repudiate or revoke or attempt to repudiate or revoke the Guaranty or the taking
by Shaw of any action to contest the validity or enforceability of the Guaranty.

To induce CIT (x) to continue to make Revolving Loans to the Borrowers during
the Forbearance Period, (y) to permit Overadvances to remain outstanding during
the Forbearance Period, and (z) to forbear during the Forbearance Period from
exercising its default-related rights or remedies against the Loan Parties or
the Collateral, the Loan Parties each hereby represent, warrant, ratify, affirm,
covenant, acknowledge and agree with CIT that (a) as of December 8, 2009, the
outstanding principal amount of the Revolving Loans totaled $15,688,867 (it
being understood that such outstanding principal amount was been determined
after giving effect to the Revolving Loan in the principal amount of $550,000
made on December 9, 2009), the Availability Block totaled $10,000,000, the
Borrowing Base (based on the Borrowing Base Certificate dated as of December 6,
2008) totaled $11,162,843, and if the Borrowing Base were to be calculated as of
the date hereof, the Borrowing Base as so calculated would be lower than the
Borrowing Base calculated as of December 6, 2008, (b) the Credit Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of the Loan Parties, (c) the Loan Parties do not have any claims,
causes of action, defenses, or rights of set off against CIT, (d) the Loan
Parties hereby release, waive, and forever discharge CIT (together with its
predecessors, successors and assigns) from any and all actions, causes of
action, suits, debts, defenses, rights of set off, or other claims



--------------------------------------------------------------------------------

The Parent Company

December 10, 2008

Page 3

 

whatsoever, in law or in equity, known or unknown, against CIT (and its
predecessors, successors and assigns) with respect to events, acts or omissions
occurring or arising on or prior to the date hereof, (e) nothing herein shall be
deemed to constitute a release or relinquishment of the security interests,
liens and rights of CIT, all of which security interests, liens and rights are
hereby ratified and confirmed, (f) CIT has not waived, and nothing herein shall
be deemed to constitute a waiver by CIT of, the Existing Event of Default,
(g) all financial statements and information that the Loan Parties have
delivered to CIT, and all additional financial statements and information that
the Loan Parties will in the future deliver to CIT, including, without
limitation, all Borrowing Base Certificates, are and will be true and correct in
all material respects, (h) pursuant to Section 5.06 of the Credit Agreement, the
Loan Parties shall permit any representatives, consultants, advisors or
independent contractors designated by the Administrative Agent to visit and
remain on or at the properties of the Loan Parties, to examine, monitor and make
extracts from the books and records of the Loan Parties, to inspect, monitor and
verify the Collateral and to take such other actions as are contemplated by
Section 5.06 of the Credit Agreement, all at such times and with such frequency
as the Administrative Agent may determine and all at the sole cost and expense
of the Loan Parties and (i) the Borrowers shall not permit the outstanding
principal amount of the Revolving Loans as of the dates set forth below to
exceed the maximum principal balance set forth below opposite such dates nor
shall the Borrowers permit the Aggregate Revolving Exposure as of the dates set
forth below to exceed the Borrowing Base by more than the maximum Overadvance
Amounts set forth below opposite such dates:

 

Date

   Maximum Principal Balance    Maximum Overadvance Amount

December 10, 2008

   $ 14,482,000    $ 3,319,000

December 11, 2008

   $ 13,955,000    $ 2,792,000

December 12, 2008

   $ 13,448,000    $ 2,325,000

This letter shall confirm that during the Forbearance Period, CIT will continue
to honor requests from the Borrowers for additional Revolving Loans, provided
that (i) in no event shall the outstanding principal amount of the Revolving
Loans as of any date during such period exceed the Maximum Principal Balance for
such date as set forth above (the occurrence of any such excess being a “Maximum
Principal Balance Excess Event”) and (ii) in no event shall the Aggregate
Revolving Exposure as of any date during such period exceed the Borrowing Base
by more than the Maximum Overadvance Amount for such date as set forth above
(the occurrence of any such excess being a “Maximum Overadvance Excess Event”).
For avoidance of doubt, the Loan Parties expressly acknowledge and agree that
the occurrence of a Maximum Principal Balance Excess Event or a Maximum
Overadvance Excess Event shall constitute a Forbearance Termination Event for
purposes of this letter.

The Loan Parties expressly acknowledge and agree that CIT’s willingness to
continue to make Revolving Loans to the Loan Parties during the Forbearance
Period as set forth herein is expressly conditioned upon, among other things,
the receipt by CIT of (x) a counterpart of this letter duly executed by each of
the Loan Parties and (y) a counterpart to the Shaw Letter Agreement duly
executed by Shaw. The Loan Parties further acknowledge and agree that neither
CIT’s agreement to forbear from the exercise of its default-related remedies in
respect of the Existing Event of Default during the Forbearance Period as
provided herein nor any funding by CIT of any additional Revolving Loans after
the date hereof, shall constitute (x) a waiver by CIT of the Existing Event of
Default or any other Default or Event of Default which may now exist or occur in
the future, (y) an amendment to the Credit Agreement or any other Loan Document
or (z) a waiver of any right or remedy that may be available to CIT under the
Credit Agreement, the other Loan Documents or applicable law, all of which
rights and remedies are expressly reserved.



--------------------------------------------------------------------------------

The Parent Company

December 10, 2008

Page 4

 

This letter agreement, together with the December 1st Reservation of Rights
Letter and the December 4th Letter Agreement (i) set forth the entire
understanding of the parties with respect to the Overadvance, the continuing
Event of Default, and the rights and remedies available to CIT, and
(ii) supersede all prior communications and draft letter agreements between the
parties regarding the Overadvance, the continuing Event of Default, and the
rights and remedies available to CIT.



--------------------------------------------------------------------------------

The Parent Company

December 10, 2008

Page 5

 

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

BORROWERS: THE PARENT COMPANY By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer BABYUNIVERSE, INC.
By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer eTOYS DIRECT, INC.
By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer POSHTOTS, INC. By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer DREAMTIME BABY, INC.
By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer



--------------------------------------------------------------------------------

The Parent Company

December 10, 2008

Page 6

 

MY TWINN, INC. By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer

LOAN GUARANTORS:

eTOYS DIRECT 1, LLC

By:   eTOYS DIRECT, INC.,   Its Managing Member By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer eTOYS DIRECT 2, LLC
By:   eTOYS DIRECT, INC.,   Its Managing Member By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer eTOYS DIRECT 3, LLC
By:   eTOYS DIRECT, INC.,   Its Managing Member By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer GIFT ACQUISITION,
L.L.C. By:   eTOYS DIRECT, INC.,   Its Managing Member By:  

/s/ Michael J. Wagner

Name:   Michael J. Wagner Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER: THE CIT GROUP/BUSINESS CREDIT, INC.,
individually, as Administrative Agent, Collateral Agent and Lender By:  

/s/ Renee M. Singer

Name:   Renee M. Singer Title:   Senior Vice President